DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the divisional application filed on 19 April 2019.
Claims 1-11, 16, 22, and 24-26 have been canceled.
Claims 15, 17, and 23 have been amended.
Claims 27-34 are added as new.
Claims 12-15, 17-21, 23, and 27-34 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2019 was filed after the mailing date of the initial disclosure but prior to any action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-15, 17-21, 23, and 27-34 are rejected under 35 U.S.C. 101 because the 
	The limitations of using two or more models to valuate or validate an LNG management decision, identifying options, generating/creating an optimized ship schedule from a model using a plurality of models, assigning valuations, and comparing valuations and interfacing algorithms with the models as drafted, illustrate a method, that under its broadest reasonable interpretation, covers mental processes or concepts that could be done in the human mind because they set forth a series of observations and evaluation or judgement, e.g. valuating and validating decisions and decision making based on data gathering, scheduling, valuation and comparison.  Additional the overall valuating and validating methodology can be considered a certain methods of organizing human activity in that supply chain is inherently a sales related activity/behavior and the ability to schedule shipments illustrates the use of rules to manage commercial relationships and interactions.  These valuation and validation and determining functions could be done in the human mind but for the recitation of generic computer components.  That is, other than reciting “using” the models and “using a computer” to do the modeling and using a common data system nothing in the claim elements precludes the step from practically being performed in the human 
	The claim as a whole illustrates a number of insignificant extra solution activity steps relating to storing models, receiving/accepting inputs, interfacing with algorithms and displaying data using a common data system and computer. Additionally, “using” a computer or data system merely describes how to generally apply the concepts of storing and executing instructions in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform merely execution instruction and data storage.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea because it does not impose any meaningful limit on practicing the abstract idea and thus the claim fails prong 2 of step 2A.
	Regarding step 2B, he claim does not include additional elements that are 
	Claims 13-14, 17-21, 28-34 merely narrow the abstract idea by describing additional valuating and validating steps, describing data and perspectives, additional modeling, data input, interfacing, running and outputting, capturing behavior, entering behavior, employing optimization techniques, running simulations, outputting results, schedule generation, value assignment, valuation and valuation comparison, obtaining data, and decision making.  These concepts are all considered evaluations that can be reasonable or practically performed in the human mind or methods of organizing human activity in that they relate to sales/supply chain functions, as is illustrated in at least the independent claims.  The additional limitations relating to receive/accepting/entering/obtaining inputs and outputting results are considered insignificantly extra solution activity, that when combined with an abstract idea do not transform the claim into a patent eligible invention and do not integrate the claims into a practical application.
	The additional elements described in the claims, when considered both individually and as a whole include a common data system, graphical user 
	As such, Claims 12-15, 17-21, 23, and 27-34 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27-34, 12-14 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kocis et al. (US 2011/0231335) in view of El-Bakry et al. (US 2010/0088142) further in view of Ettl et al. (US 2009/0164262).
As per Claim 27 Kocis teaches:
A method for shipping liquefied natural gas (LNG) from one or more LNG liquefaction terminals to one or more LNG regasification terminals using a fleet of ships, the method comprising providing a computer based supply chain optimization platform (Kocis Abstract [0003, 0013, 0029, 0032, 0040, 0043-0044, 0060, 0097] computer modeling application for determining optimal solutions to the assignment of vehicles in a fleet for transporting cargo including grades of crude oil and liquid bulk products such as LNG), wherein the supply chain optimization platform comprises: 
a supply chain design model configured to generate an LNG supply chain design (Kocis Fig. 1 [0023-0029, 0032, 0040, 0043-0044, 0060, 0097-0098] describe a system including memory and processor for modeling, simulating and allocating shipping cargos and vessels for the transportation of resources including LNG, the vessels can be charted for long term availability taking into account the capacity of each vessel and the system determines an optimal ; 
a shipping simulation model configured to simulate shipping of LNG (Kocis Fig. 1 [0029, 0032, 0040, 0043-0044, 0060, 0097] system including memory and a processor for modeling, e.g. simulating, and allocating shipping cargos and vessels for the transportation of resources which can include LNG, the vessels can be chartered as part of a long term availability program which takes into account the shipping capacity of each vessel, the system determines, e.g. the optimal configuration within the possibility of supply chain vessels); 
a ship scheduling model configured to generate a ship schedule for delivering LNG from one or more LNG liquefaction terminals to one or more LNG regasification terminals using a fleet of ships (Kocis Fig. 1, [0029, 0032, 0040, 0043-0044, 0060, 0097] the invention is to a computer system for modeling and allocating shipping cargos and vessels for the transportation of resources, e.g. generating a ship schedule to deliver, which can include LNG, the plan takes into account capacity and determines the optimal configuration, [0105 and 0108] describe how the system keeps track of volumes, e.g. inventory, from each supply port, e.g. a liquefaction terminal, and uses a fleet of vessels as is further described in at least [0039]); and 
an optionality planning model configured to develop a long-term strategy for allocating a supply of LNG while adhering to limitations of available shipping capacity (Kocis [0032, 0043-0044, 0060] the invention is to a system including memory and a processor for allocating shipping cargos and vessels for the transportation of resources which can include LNG, e.g. planning, the vessels ; and
wherein the supply chain optimization platform uses a common data system that is used with the supply chain design model, the shipping simulation model, the ship scheduling model and the optionality planning model (Kocis [0095 and 0099] the large ship decision support modeling system takes worksheets of current data, e.g. system common data, regarding vessels, voyage specifics, crude information and market rates, then the optimizer simulates all portions and determines optimal assignments for supplying resources);
wherein the supply chain optimization platform utilizes a graphical user interface designed so that each of the supply chain design model, the shipping simulation model, the ship scheduling model, and the optionality planning model have a common look and feel as displayed to a user (Kocis [0075-0077, 0250, 0252] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources, has common navigation buttons in all large ship decision support interface pages which would give the modeling system a common look and feel);
identifying one or more options in the LNG supply chain, wherein the options comprise one or more of short-term options, long-term options or supply chain operability (Kocis [0013, 0021, 0031-0032, 0043-0044, 0058, 0060, 0066, 0105] and at least Fig. 3T describe and illustrate making short term decisions for which ships can ship goods and can use spot vessels to accomplish small single voyages, the invention is for allocating shipping cargos and vessels for ;
generating, for each identified option, an optimized LNG shipping schedule to deliver LNG from one or more LNG liquefaction terminals to one or more LNG regasification terminals using a fleet of ships, wherein generating the optimized LNG shipping schedule comprises: modeling an LNG supply chain using a plurality of decision-making models, the LNG supply chain including the one or more LNG liquefaction terminals, the one or more LNG regasification terminals, and the fleet of ships, wherein the plurality of decision-making models are configured to capture behavior of various elements of the LNG supply chain (Kocis Fig. 3T and [0013, 0039, 0066, 0105, 0108] illustrate and describe the system modeling various supply and demand ports within the supply chain for delivering various products, the system makes transportation scheduling decisions through the modules to make an optimal decision, the system tracks the volumes taken from each supply, e.g. liquefaction port/terminal and the volumes delivered to each demand, e.g. regasification port/terminal using a fleet of vessels, [0048 and 0054] describe the modeler and simulator using multiple mathematical and optimizing and simulation models to determine the 
accepting a plurality of inputs from the common data system that are relevant to at least a portion of the LNG supply chain (Kocis [0052, 0057, 0073, 0075-0076] the system takes input data from the data system and optimizes and maximizes the model outputs) wherein uncertainty in the plurality of inputs is represented (Kocis [0287 and 0075-0077] describe accounting for uncertainty using “what if” scenarios forcing term vessels or voyage assignment options and re-optimizing accordingly, and the optimizer applications output the optimal solution which maximizes the total net margin)
employing optimization techniques with the plurality of decision making modules to prescribe operations decisions for each elements of the LNG supply chain (Kocis [0075-0077 and 0250] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources and can produce and model alternate or multiple solutions if necessary); 
running a simulation of an LNG shipping schedule using the plurality of decision making models, the plurality of inputs and the optimization techniques (Kocis [0075-0077 and 0250] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources and can produce and model alternate or multiple solutions if necessary), 
assigning a valuation to each of the optimized ship schedules using two or more of the supply chain design model, the shipping simulation model, the ship schedule model and the optionality planning model to evaluate the optimized LNG shipping schedules (Kocis Abstract [0021] and above describing the 
outputting the optimized ship schedule (Kocis [0287 and 0075-0077] describe accounting for uncertainty using “what if” scenarios forcing term vessels or voyage assignment options and re-optimizing accordingly, and the optimizer applications output the optimal solution which maximizes the total net margin).
		While Kocis describes optimizing transportation scheduling using provided inputs for products that may include LNG in a system that distributes crude oil.  Kocis does not explicitly recite allocating or shipping the supply of LNG.  However, El-Bakry teaches LNG distribution in at least [0005 and 0007].  Therefore, it would be obvious to one of ordinary skill in the art to modify the shipping optimization method and platform of Kocis to include the LNG distribution taught by El-Bakry because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By combining the transportation scheduling optimization with the LNG bulk material ship routing and inventory management schedule optimization, the combination enables feasible transportation schedules for LNG in the supply chain.
	Kocis in at least [0075-0077 and 0250] describes user interfaces with the optimizer application to generate optimal vessel assignments for carrying the 
	However, Ettl teaches a method for resource planning that accounts for uncertainty and includes steps of processing a stochastic programming formulation (Abstract).  Ettl further teaches:
wherein uncertainty in the plurality of inputs is represented as one or more of multiple scenarios, probability distribution functions, ranges of values and a discrete set of values (Ettl [0046] and the abstract describe accounting for uncertainty in data inputs, such as the product configurations, by treating different rates as random variables, and incorporating information about the random variables, including probability distributions);
		Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to perform optimizations to include techniques for specific stochastic programming and optimization models as well as account for input uncertainty using probability distributions because each of the elements was known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did independently.  By utilizing  
As per Claim 28 Kocis does not teach, but Ettl further teaches a method for resource planning that accounts for uncertainty and includes steps of processing a stochastic programming formulation (Abstract).  Ettl further teaches:
wherein each of the plurality of optimization models is one of a stochastic programming model, a stochastic dynamic programming model, and a robust optimization model (Ettl [0055, 0059, 0097, 0127] describe implementing different models that include stochastic programming and optimization models); 
	Ettl is combined based on the reasons and rationale set forth in the rejection of Claim 27 above.
As per Claim 29 Kocis further teaches:
wherein valuating short-term options comprises: obtaining a probability distribution of short term LNG prices (Kocis [0069 and 0071] the system calculates a worldscale rate, which is the probability market rate a vessel can expect to achieve for its cargo based on the maximum tons of cargo the vessel can carry); 
generating an optimized ship schedule using the probability distribution (Kocis [0075-0077 and 0250] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources, e.g. an ; and 
using the outputs of the ship schedule model to valuate a short-term optionality scenario (Kocis [0031, 0043, 0058] the system helps to make short term decisions for which ships can ship goods and the system can use spot vessels to accomplish small single voyages).
		While Kocis describes optimizing transportation scheduling using provided inputs for products that may include LNG in a system that distributes crude oil, Kocis does not explicitly recite allocating the supply of LNG in a LNG market of priced LNG.  However, El-Bakry teaches LNG distribution in a market of LNG in at least [0005 and 0007].  Therefore, it would be obvious to one of ordinary skill in the art to modify the shipping optimization method and platform of Kocis to include the LNG market and distribution taught by El-Bakry because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By combining the transportation scheduling optimization with the LNG bulk material ship routing and inventory management schedule optimization, the combination enables feasible transportation schedules for cost effective LNG in the supply chain.
As per Claim 30 Kocis further teaches:
wherein valuating short-term options comprises: obtaining a probability distribution of short-term LNG prices (Kocis [0069 and 0071] the system ; 
using the probability distribution of short-term LNG prices as an input into the shipping simulation model (Kocis [0069, 0071, 0075] the worldscale rates are put in as an input of the scheduling model, [0095 and 0099] the large ship decision support modeling system takes worksheets of current data and simulates all portions of the decisions making modules to prescribe operation decisions for each element of the supply chain to make an optimal decision); 
generating LNG operations decisions from the shipping simulation model (Kocis [0075-0077] the optimizer application outputs the optimal solution which maximizes the total net margin); and 
using the outputs of the shipping simulation schedule model to valuate a short term optionality scenario (Kocis [0075-0077] the optimizer application outputs the optimal solution which maximizes the total net margin).
		While Kocis describes optimizing transportation scheduling using provided inputs for products that may include LNG in a system that distributes crude oil, Kocis does not explicitly recite allocating the supply of LNG in a LNG market of priced LNG.  However, El-Bakry teaches LNG distribution in a market of LNG in at least [0005 and 0007].  Therefore, it would be obvious to one of ordinary skill in the art to modify the shipping optimization method and platform of Kocis to include the LNG market and distribution taught by El-Bakry because each of the elements were known, but not necessarily combined as claimed.  The technical 
As per Claim 31 Kocis further teaches:
wherein the short-term options valuating for one or more of ship in-chartering, ship out- chartering, a diversion, and a backhaul opportunity (Kocis [0021, 0028-0029, 0040, 0043, 0097, 0201, 0280] describes system input variables including needing a vessel to be chartered for picking up cargo and supplies, e.g. in chartering, and delivering supplies, e.g. out chartering, and takes into about backhaul debits and credits).
As per Claim 32 Kocis further teaches:
wherein valuating short-term options comprises valuating from a market perspective (Kocis [0095 and 0099] describe the large ship decision support modeling system which takes in 15 worksheets of current data regarding vessels, voyage specifics, crude information and current market rates, the optimizer simulates all portions and determines the optimal assignment for supplying the resources).
As per Claim 33 Kocis further teaches:
wherein valuating short-term options comprises valuating from a perspective of one or more participants in the supply chain (Kocis [0095-0099] the large ship 
As per Claim 34 Kocis further teaches:
wherein validating long term options comprises: generating an optimized ship schedule for each identified potential long-term option (Kocis [0013, 0021, 0031-0032, 0043-0044, 0058, 0060, 0066, 0105] and at least Fig. 3T describe and illustrate making short term decisions for which ships can ship goods and can use spot vessels to accomplish small single voyages, the invention is for allocating shipping cargos and vessels for the transport of resources chartered as part of a long term availability program taking into account capacity, the system models various supply and demand ports within the supply chain for delivering various grades of oil and makes transportation scheduling choices while taking input data including desired voyages, available vessels, planning period, estimated arrival, departure, fees and other market inputs into account to optimize and maximize the total net margin, Fig. 3T and [0013, 0039, 0066, 0105, 0108] illustrate and describe the system modeling various supply and demand ports within the supply chain for delivering various products, the system makes transportation scheduling decisions through the modules to make an optimal decision, the system tracks the volumes taken from each supply, e.g. liquefaction port/terminal and the volumes delivered to each demand, e.g. regasification port/terminal using a fleet of vessels, [0048 and ; 
assigning a valuating of the optimized ship schedule for each identified potential long-term option (Kocis [0069 and 0071] the system calculates a worldscale rate, which is the probability market rate a vessel can expect to achieve for its cargo based on the maximum tons of cargo the vessel can carry); and 
comparing the valuations to choose a long-term option (Kocis [0076] describes how the optimizer generates the optimal vessel assignments as well as alternate solutions that may be analyzed and compared including various user specified restrictions in order to develop an overall optimal solution and recommendation, see also [0096, 0290]).
	While Kocis describes optimizing transportation scheduling using provided inputs for products that may include LNG in a system that distributes crude oil, Kocis does not explicitly recite allocating the supply of LNG in a LNG market of priced LNG.  However, El-Bakry teaches LNG distribution in a market of LNG in at least [0005 and 0007].  Therefore, it would be obvious to one of ordinary skill in the art to modify the shipping optimization method and platform of Kocis to include the LNG market and distribution taught by El-Bakry because each of the elements were known, but not necessarily combined as claimed.  The technical 
As per Claim 12-14 and 23 the limitations are substantially similar to those set forth in claims 27-34 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 27-34 above.
As per Claim 12 Kocis further teaches:
validating long term options comprises: identifying potential long term options in the LNG market, generating an optimized ship schedule for each identified potential long-term option (Kocis [0013, 0021, 0031-0032, 0043-0044, 0058, 0060, 0066, 0105] and at least Fig. 3T describe and illustrate making short term decisions for which ships can ship goods and can use spot vessels to accomplish small single voyages, the invention is for allocating shipping cargos and vessels for the transport of resources chartered as part of a long term availability program taking into account capacity, the system models various supply and demand ports within the supply chain for delivering various grades of oil and makes transportation scheduling choices while taking input data including desired voyages, available vessels, planning period, estimated arrival, departure, fees and other market inputs into account to optimize and maximize the total net margin, Fig. 3T and [0013, 0039, 0066, 0105, 0108] ; 
assigning a valuation of the optimized ship schedule for each identified potential long-term option (Kocis [0069 and 0071] the system calculates a worldscale rate, which is the probability market rate a vessel can expect to achieve for its cargo based on the maximum tons of cargo the vessel can carry); and 
comparing the valuations to choose a long-term option and outputting the most advantageous valuation (Kocis [0076] describes how the optimizer generates the optimal vessel assignments as well as alternate solutions that may be analyzed and compared including various user specified restrictions in order to develop and output an overall optimal solution and recommendation, see also [0096, 0290]).
	While Kocis describes optimizing transportation scheduling using  allocating the supply of LNG in a LNG market of priced LNG.  However, El-Bakry teaches LNG distribution in a market of LNG in at least [0005 and 0007].  Therefore, it would be obvious to one of ordinary skill in the art to modify the shipping optimization method and platform of Kocis to include the LNG market and distribution taught by El-Bakry because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By combining the transportation scheduling optimization with the LNG bulk material ship routing and inventory management schedule optimization, the combination enables feasible transportation schedules for cost effective LNG in the supply chain.
As per Claim 13 Kocis further teaches:
developing a long-term strategy for allocating a supply of LNG while adhering to limitations of available shipping capacity (Kocis [0032, 0043-0044, 0060] the system allocates shipping cargos and vessels for the transport of resources, the vessels can be chartered as part of a long term availability program which takes into account the shipping capacity of each vessel)
 modeling an LNG market using one or more optimization models (Kocis [0048 and 0054] the modeler and simulator use multiple mathematical and optimizing and simulating models to determine the optimal solution for the supply chain model), 
wherein the LNG market includes at least one means of transporting LNG (Kocis Fig. 3C and [0036-0036, 0123-0129] describes how the model takes into account the vessel used to transport the resource, e.g. at least one means of transporting LNG); 
accepting a plurality of inputs relevant to the LNG market, the plurality of inputs configured to be input into the one or more optimization models (Kocis [0052, 0057, 0073, 0075-0076] the system takes input data and optimizes and maximizes the model outputs); 
interfacing one or more solution algorithms with the one or more optimization models (Kocis [0075-0077 and 0250] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources and can produce and model alternate or multiple solutions if necessary); 
running the one or more optimization models using the interfaced one or more solution algorithms to identify potential options in the LNG market (Kocis [0075-0077 and 0250] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources and can produce and model alternate or multiple solutions if necessary), 
wherein uncertainty is accounted for in the identified potential options; and outputting the identified potential options (Kocis [0287 and 0075-0077] describe accounting for uncertainty using “what if” scenarios forcing term vessels or voyage assignment options and re-optimizing accordingly, and the optimizer applications output the optimal solution which maximizes the total net margin).
		Kocis does not explicitly recite that the LNG market includes at least one .
Claim 15 and 17-21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kocis et al. (US 2011/0231335) in view of El-Bakry et al. (US 2010/0088142) further in view of Ettl et al. (US 2009/0164262) further in view of Harland et al. (US 2006/0180231).
As per Claim 15 A method of validating a liquefied national gas supply chain design comprising generating an LNG supply chain design, wherein generating the LNG supply chain design comprises Kocis further teaches:
modeling an LNG supply chain using a plurality of optimization models, the modeled LNG supply chain including a fleet of ships, at least one LNG regasification terminal, at least one LNG liquefaction terminal, multiple customers having purchase contracts of varying terms, and at least LNG storage facility (Kocis [0048, 0054] the modeler and simulator use multiple mathematical and optimizing and simulating models to determine the optimal solution for the supply chain model, [0039] describes a fleet of vessels, and [0105 and 0108] describe tracking the volumes of inventory taken from each supply port and the volumes delivered to each demand port); 
accepting input data relevant to the modeled LNG supply chain, the input data configured to be input into the plurality of optimization models (Kocis [0052, 0057, 0073, 0075-0076] the system takes in input data and market inputs and optimizes and maximizes the output of the models); 
interfacing one or more solution algorithms with the plurality of optimization models (Kocis [0075-0077 and 0250] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources and is able to produce and model alternate or multiple solutions); 
running the plurality of optimization models using the interfaced one or more solution algorithms to create an optimized supply chain design (Kocis [0075-0077 and 0250] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources and is able to produce and model alternate or multiple solutions); and 
outputting the optimized supply chain design (Kocis [0075-0077] the optimizer applications output the optimal solution which maximizes the total net margin)
using an LNG ship scheduling model to validate a feasibility of operations within the optimized LNG supply chain design and to refine profitability estimates 
		Kocis does not explicitly recite that multiple customer have purchase contracts of varying terms or that the LNG storage facilities. However, El-Bakry teaches in at least [0006, 0127-0128] storage capacities at LNG and re-gas terminals, e.g. LNG storage facilities.  El-Bakry is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  None of Kocis, El-Bakry, or Ettl explicitly recite that multiple customers have purchase contracts of varying terms.
		However, Harland teaches multiple customers having purchase contracts of varying terms in at least [0010] where the system illustrates multiple LNG contracts that can be for different periods of time.
		Therefore, it would be obvious to one of ordinary skill in the art to modify the combination of Kocis/El-Bakry where transportation is optimized for bulk LNG and multiple customers interact to include the ability of different customers to have individual purchase contracts because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By enabling varying length contracts, the combination enables that supplies are assured of the demand for any designated period.
Claims 17-21 set forth limitations that are substantially similar to those in Claims 27-34 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 27-34 above. As per Claim 21 Kocis further teaches:
modeling an LNG supply chain with a plurality of decision-making modules (Kocis Fig. 3T and [0013, 0066, 0105] various supply and demand ports are modeled by the system within the supply chain, transportation scheduling decisions are made through the modules in order to make an optimal decision), 
wherein the plurality of decision-making modules are configured to capture behavior of various elements of an LNG supply chain (Kocis [0066, 0073, 0075-0076] describe how the optimizer module takes various inputs, e.g. behavior elements, such as the incurred costs, availability, and other constraints, goals and restrictions of supplying the resources into account); 
entering, into a computer-based simulation system, data representing a current state of at least a portion of the LNG supply chain (Kocis [0095 and 0099] describe how the large ship decision supply modeling system takes worksheets of current data regarding the vessels, voyages, etc. and current market rates into account while the optimizer simulates all portions and determines the optimal assignments for resource supply); 
employing optimization techniques with the plurality of decision-making modules to prescribe operations decisions for each element of the LNG supply chain (Kocis [0095 and 0099] describe how the large ship decision supply modeling system takes worksheets of current data regarding the vessels, ; 
running a simulation of an LNG shipping schedule using the plurality of decision-making modules, the data, and the optimization techniques; and outputting an LNG shipping schedule (Kocis [0095 and 0099] describe how the large ship decision supply modeling system takes worksheets of current data regarding the vessels, voyages, etc. and current market rates into account while the optimizer simulates all portions and determines the optimal assignments for resource supply).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623